DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 5-8, 10, 12-15, and 17-19 are pending in the Amendment filed 03/10/2021.
The objection to claim 1 is withdrawn in view of Applicant’s amendment to claim 1. 
The rejection of claims 1, 3, 5-8, 10, 12-15 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gumpher (US 20120252222 A1) is maintained, but has been modified to address amended claims and new claims 17-19. 
Applicant’s arguments have been considered but are not persuasive. 
Response to Arguments
Applicant's arguments, see “Remarks” filed 03/31/2021, have been fully considered but they are not persuasive.
Applicant argues, as to claims 1, 8, and 15: 
“Accordingly, it can be at least said that paragraph [0034] of Gumpher discloses hundreds of thousands gas mixtures, including:
68 gases when one gas is selected;
2,278 gases (=68C2) when two gases are selected;
50,116 gases (=68C3) when three gases are selected; and 
814,385 gases (=68C4) when four gases are selected....
In this regard, although MPEP says that “the species claim is anticipated no matter how many other species are additionally named” in MPEP 2131.02, the huge number of combinations in paragraph [0034] of Gumpher is too large to anticipate the species identified in claim 1. Further, there is no disclosure about the concept that the cluster generating gas that easily forms clusters compared to the conventionally used CO2 and has high energy per molecule is selected based on the product <E> of the 
In response, this argument is not persuasive because: 1) the claims are not limited to only one gas for the gas cluster generating gas, thus multiple gases may be included and still meet the claims; and 2) Gumpher discloses a narrower embodiment comprising two gases: a noble gas and a gas selected from list provided in para. 0034 [para. 0080; claim 15].
Additionally, regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02). Although Gumpher is silent towards selecting the cluster generating gas based on a product of the claimed equations, the reference nonetheless teaches selecting a cluster generating gas that satisfies the claimed equations (e.g., selecting the gas species of C3H6 or C4H10), and thus is patentably indistinct from the claimed invention
Applicant argues as to claims 1, 8, and 15: 
“Still further, CO2 gas which is intentionally excluded from claim 1 is also included in the list of paragraph [0034] of Gumpher. Accordingly, it can even be said that Gumpher actually teaches away from amended claim 1. Amended claim 1 specifically clarifies the criteria for selecting the cluster generating gas in order to remove fine particles with high efficiency by gas clusters without using a complicated and scaled-up apparatus. Thus, a gas having a value of <D greater than a value of <D of CO2 gas is used as the cluster generating gas. However, Gumpher merely discloses that the GCIB properties can be selected by choosing the parameter value such as beam energy, beam energy distribution, beam focus, a mass flow rate, a cluster size, a cluster size distribution, a beam size, a beam composition, a beam electrode potential, or a gas nozzle design, but does not disclose the claimed criteria for selecting the cluster generating gas.
“If one gas (e.g., CO2) is arbitrarily selected from the partial list disclosed in paragraph [0034] of Gumpher, it would disadvantageous because “a supply pressure and a flow rate of a gas need to be increased and ... an apparatus becomes complicated and scaled up due to a requested booster or the like.” 
In response, this argument is not persuasive because, although Gumpher discloses species of gas which do not meet the claimed equation, the disclosure of the gas species C3H6 and C4H10 which do meet the equations is sufficient to anticipate the claimed invention. See MPEP 2131.02 II. Additionally, “The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis.” See MPEP 2131.05. 
For the foregoing reasons, the rejection of record is maintained but has been modified to meet amended claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 10, 12-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gumpher (US 20120252222 A1). 
1.  Gumpher discloses a substrate cleaning method [para. 0007, 0058, 0067] comprising:
supplying a cluster generating gas to a cluster nozzle at a predetermined pressure [para. 0082];

generating gas clusters by adiabatically expanding the cluster generating gas [para. 0083]; and
removing particles adhered to the target substrate by irradiating the gas clusters onto the target substrate in the processing chamber [para. 0058, 0067],
… and the cluster generating gas is any one of C3H6, C3H8, and C4H10 [para. 0034, C3H6, C4H10].
Gumpher fails to explicitly disclose:
wherein the cluster generating gas is selected based on a product ϕ of energy K per molecule or atom of the cluster generating gas injected from the cluster nozzle that is expressed by the following equation (1) and an index C indicating the ease with which the gas forms clusters that is expressed by the following equation (2),

    PNG
    media_image1.png
    56
    344
    media_image1.png
    Greyscale

where kB represents a Boltzmann constant; γ represents a specific heat ratio of the cluster generating gas; m represents a mass of the cluster generating gas; v represents a speed of the cluster generating gas; and T0 represents a gas supply temperature,

    PNG
    media_image2.png
    71
    337
    media_image2.png
    Greyscale

where Tb represents a boiling point of the cluster generating gas, T0 represents a gas supply temperature and γ represents a specific heat ratio of the cluster generating gas,
wherein a gas having a value of ϕ greater than a value of ϕ of CO2 gas is used as the cluster generating gas.
However, Gumpher discloses the GCIB may be generated from a pressurized gas mixture selected from the partial list consisting of He…H.sub.2...C3H6…C4H10 [para. 0034]. 

Furthermore, regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02).  
Here, Gumpher teaches selecting a cluster generating gas of C3H6 or C4H10 [para. 0034], in combination with optimizing the speed of the cluster generating gas (“stagnation pressure”) and temperature of the gas supply (“stagnation temperature”) to achieve a desired removal rate [para. 0036], which anticipates the claimed method because Gumpher effectively carries out the claimed method during normal operation. 
Although Gumpher discloses species of gas which do not meet the claimed equation, the disclosure of the gas species C3H6 and C4H10 which do meet the equations is sufficient to anticipate the claimed invention.  See MPEP 2131.02 II.
3.    Gumpher discloses the substrate cleaning method of claim 2, wherein a supply temperature of the cluster generating gas is 220K or more [para. 0036, “stagnation temperature”; room temperature can be fairly assumed absent evidence to the contrary]. 

6.    Gumpher discloses the substrate cleaning method of claim. 5, wherein the accelerating gas is H2 or He [para. 0082; para. 0033, “noble gas (i.e. He…)”, claim 15, “noble gas”].
7.    Gumpher discloses the substrate cleaning method of claim 1, wherein a size of the gas cluster is controlled by a supply pressure of the cluster generating gas or the mixed gas, a supply temperature of the cluster generating gas or the mixed gas, or an orifice diameter of the cluster nozzle [para. 0036]. 
8.    Gumpher discloses a substrate cleaning apparatus for cleaning a substrate by using gas clusters [para. 0007, 0058, 0067], comprising:
a processing chamber accommodating a target substrate and maintained in a vacuum state [para. 0082];
a substrate holding unit configured to hold the target substrate in the processing chamber [para. 0077, Fig. 5];
a gas exhaust unit configured to exhaust the processing chamber [para. 0077, Fig. 5];
a cluster generating gas supply unit configured, to supply a cluster generating gas [para. 0077-78, Fig. 5]; and
a cluster nozzle configured to inject the cluster generating gas supplied from the cluster generating gas supply unit at a predetermined pressure into the processing chamber and irradiate gas clusters generated by adiabatic expansion of the cluster generating gas onto the target substrate [para. 0082-83],
… and the cluster generating gas is any one of C3H6, C3H8, and C4H10 [para. 0034, C3H6, C4H10].
Gumpher fails to explicitly disclose:
wherein the cluster gas supply unit uses as the cluster generating gas a gas selected based on a product ϕ of energy K per molecule or atom of the cluster generating gas injected from the cluster nozzle 

    PNG
    media_image1.png
    56
    344
    media_image1.png
    Greyscale

where kB represents a Boltzmann constant; γ represents a specific heat ratio of the cluster generating gas; m represents a mass of the cluster generating gas; v represents a speed of the cluster generating gas; and T0 represents a gas supply temperature,

    PNG
    media_image2.png
    71
    337
    media_image2.png
    Greyscale

where Tb represents a boiling point of the cluster generating gas, T0 represents a gas supply temperature and γ represents a specific heat ratio of the cluster generating gas,
wherein a gas having a value of ϕ greater than a value of ϕ of CO2 gas is used as the cluster generating gas.
This limitation is considered to be a statement of intended use of the apparatus—to select a cluster generating gas and use it within the claimed apparatus—which fails to distinguish over the reference to Gumpher. 
Here, the cited prior art, Gumpher, teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

As to the GCIB properties, Gumpher discloses: Furthermore, in addition to beam energy, beam energy distribution, beam focus, and beam dose, a stagnation pressure, a stagnation temperature, a mass flow rate, a cluster size, a cluster size distribution, a beam size, a beam composition, a beam electrode potential, or a gas nozzle design (such as nozzle throat diameter, nozzle length, and/or nozzle divergent section half-angle) may be selected. Any one or more of the aforementioned GCIB properties can be selected to achieve pre-specified properties of the substrate 50, including the amorphous sub-layer 52. For example, any one of these GCIB properties may be adjusted to alter properties of the substrate 50, i.e., alter a phase (amorphous or crystalline) of a sub-layer within the substrate, alter a thickness of a sub-layer within the substrate, alter an interfacial roughness of a sub-layer within the substrate, alter a surface roughness of a sub-layer within the substrate, alter a concentration of one or more species within the substrate, alter a concentration profile of one or more species within the substrate, or alter a depth of one or more species within the substrate, or any combination thereof. [para. 0036].
Therefore, Gumpher anticipates the use of the claimed apparatus with a gas which meets the requirements of the claimed formula. 
10.   Gumpher discloses the substrate cleaning apparatus of claim 9, wherein a supply temperature of the cluster generating gas is 220K or more [para. 0036, “stagnation temperature”; room temperature can be fairly assumed absent evidence to the contrary].
12.    Gumpher discloses the substrate cleaning apparatus of claim 8, further comprising an accelerating gas supply unit [para. 0080] configured to supply an accelerating gas for accelerating the gas clusters, generating gas and the mixed gas is supplied to the cluster nozzle [para. 0082; para. 0033, claim 15, “noble gas”].
13.    Gumpher discloses the substrate cleaning apparatus of claim 12, wherein the accelerating gas is H2 or He [para. 0034].

15.    Gumpher discloses a method of selecting a cluster generating gas [Abstract, para. 0036] in supplying a cluster generating gas to a cluster nozzle at a predetermined pressure [para. 0082], injecting the cluster generating gas from the cluster nozzle into a processing chamber accommodating a target substrate and maintained in a vacuum state [para. 0077-78, 0082], and removing particles of the target object by irradiating gas clusters generated by adiabatic expansion of the cluster generating gas onto the target substrate [para. 0058, 0067],
… and the cluster generating gas is any one of C3H6, C3H8, and C4H10 [para. 0034, C3H6, C4H10].
Gumpher fails to explicitly disclose:
wherein the cluster generating gas is selected based on a product ϕ of energy K per molecule or atom of the cluster generating gas injected from the cluster nozzle that is expressed by the following equation (1) and an index C indicating the ease with which the gas forms clusters that is expressed by the following equation (2),

    PNG
    media_image1.png
    56
    344
    media_image1.png
    Greyscale

where kB represents a Boltzmann constant; γ represents a specific heat ratio of the cluster generating gas; m represents a mass of the cluster generating gas; v represents a speed of the cluster generating gas; and T0 represents a gas supply temperature,

    PNG
    media_image2.png
    71
    337
    media_image2.png
    Greyscale

b represents a boiling point of the cluster generating gas, T0 represents a gas supply temperature and γ represents a specific heat ratio of the cluster generating gas,
wherein a gas having a value of ϕ greater than a value of ϕ of CO2 gas is selected.
However, Gumpher discloses the GCIB may be generated from a pressurized gas mixture selected from the partial list consisting of He…H.sub.2...C3H6…C4H10 [para. 0034]. 
As to the GCIB properties, Gumpher discloses: Furthermore, in addition to beam energy, beam energy distribution, beam focus, and beam dose, a stagnation pressure, a stagnation temperature, a mass flow rate, a cluster size, a cluster size distribution, a beam size, a beam composition, a beam electrode potential, or a gas nozzle design (such as nozzle throat diameter, nozzle length, and/or nozzle divergent section half-angle) may be selected. Any one or more of the aforementioned GCIB properties can be selected to achieve pre-specified properties of the substrate 50, including the amorphous sub-layer 52. For example, any one of these GCIB properties may be adjusted to alter properties of the substrate 50, i.e., alter a phase (amorphous or crystalline) of a sub-layer within the substrate, alter a thickness of a sub-layer within the substrate, alter an interfacial roughness of a sub-layer within the substrate, alter a surface roughness of a sub-layer within the substrate, alter a concentration of one or more species within the substrate, alter a concentration profile of one or more species within the substrate, or alter a depth of one or more species within the substrate, or any combination thereof. [para. 0036].
Furthermore, regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02).  
Here, Gumpher teaches selecting a cluster generating gas of C3H6 or C4H10 [para. 0034], in combination with optimizing the speed of the cluster generating gas (“stagnation pressure”) and temperature of the gas supply (“stagnation temperature”) to achieve a desired removal rate [para. 0036], which anticipates the claimed method because Gumpher effectively carries out the claimed method during normal operation. 
3H6 and C4H10,which do meet the equations, is sufficient to anticipate the claimed invention.  See MPEP 2131.02 II.
17.  Gumpher discloses a substrate cleaning method [para. 0007, 0058, 0067] comprising:
supplying a cluster generating gas to a cluster nozzle at a predetermined pressure [para. 0082];
injecting the cluster generating gas from the cluster nozzle into a processing chamber accommodating a target substrate and maintained in a vacuum state [para. 0077-78, 0082];
generating gas clusters by adiabatically expanding the cluster generating gas [para. 0083]; and
removing particles adhered to the target substrate by irradiating the gas clusters onto the target substrate in the processing chamber [para. 0058, 0067],
… wherein an accelerating gas for accelerating the gas clusters is mixed with the cluster generating gas and the mixed gas is supplied to the cluster nozzle [para. 0082; para. 0033, claim 15, “noble gas”].
Gumpher fails to explicitly disclose:
wherein the cluster generating gas is selected based on a product ϕ of energy K per molecule or atom of the cluster generating gas injected from the cluster nozzle that is expressed by the following equation (1) and an index C indicating the ease with which the gas forms clusters that is expressed by the following equation (2),

    PNG
    media_image1.png
    56
    344
    media_image1.png
    Greyscale

where kB represents a Boltzmann constant; γ represents a specific heat ratio of the cluster generating gas; m represents a mass of the cluster generating gas; v represents a speed of the cluster generating gas; and T0 represents a gas supply temperature,

    PNG
    media_image2.png
    71
    337
    media_image2.png
    Greyscale

b represents a boiling point of the cluster generating gas, T0 represents a gas supply temperature and γ represents a specific heat ratio of the cluster generating gas.
However, Gumpher discloses the GCIB may be generated from a pressurized gas mixture selected from the partial list consisting of He…H.sub.2...C3H6…C4H10 [para. 0034]. 
As to the GCIB properties, Gumpher discloses: Furthermore, in addition to beam energy, beam energy distribution, beam focus, and beam dose, a stagnation pressure, a stagnation temperature, a mass flow rate, a cluster size, a cluster size distribution, a beam size, a beam composition, a beam electrode potential, or a gas nozzle design (such as nozzle throat diameter, nozzle length, and/or nozzle divergent section half-angle) may be selected. Any one or more of the aforementioned GCIB properties can be selected to achieve pre-specified properties of the substrate 50, including the amorphous sub-layer 52. For example, any one of these GCIB properties may be adjusted to alter properties of the substrate 50, i.e., alter a phase (amorphous or crystalline) of a sub-layer within the substrate, alter a thickness of a sub-layer within the substrate, alter an interfacial roughness of a sub-layer within the substrate, alter a surface roughness of a sub-layer within the substrate, alter a concentration of one or more species within the substrate, alter a concentration profile of one or more species within the substrate, or alter a depth of one or more species within the substrate, or any combination thereof. [para. 0036].
Furthermore, regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02).  
Here, Gumpher teaches selecting a cluster generating gas of C3H6 or C4H10 [para. 0034], in combination with optimizing the speed of the cluster generating gas (“stagnation pressure”) and temperature of the gas supply (“stagnation temperature”) to achieve a desired removal rate [para. 0036], which anticipates the claimed method because Gumpher effectively carries out the claimed method during normal operation. 
Although Gumpher discloses species of gas which do not meet the claimed equation, the disclosure of the gas species C3H6 and C4H10,which do meet the equations, is sufficient to anticipate the claimed invention.  See MPEP 2131.02 II.

a processing chamber accommodating a target substrate and maintained in a vacuum state [para. 0082];
a substrate holding unit configured to hold the target substrate in the processing chamber [para. 0077, Fig. 5];
a gas exhaust unit configured to exhaust the processing chamber [para. 0077, Fig. 5];
a cluster generating gas supply unit configured, to supply a cluster generating gas [para. 0077-78, Fig. 5]; and
a cluster nozzle configured to inject the cluster generating gas supplied from the cluster generating gas supply unit at a predetermined pressure into the processing chamber and irradiate gas clusters generated by adiabatic expansion of the cluster generating gas onto the target substrate [para. 0082-83],
an accelerating gas supply unit [para. 0080] configured to supply an accelerating gas for accelerating the gas clusters, wherein the accelerating gas is mixed with the cluster generating gas and the mixed gas is supplied to the cluster nozzle [para. 0082; para. 0033, claim 15, “noble gas”].
Gumpher fails to explicitly disclose:
wherein the cluster gas supply unit uses as the cluster generating gas a gas selected based on a product ϕ of energy K per molecule or atom of the cluster generating gas injected from the cluster nozzle that is expressed by the following equation (1) and an index C indicating the ease with which the gas forms clusters that is expressed by the following equation (2),

    PNG
    media_image1.png
    56
    344
    media_image1.png
    Greyscale

B represents a Boltzmann constant; γ represents a specific heat ratio of the cluster generating gas; m represents a mass of the cluster generating gas; v represents a speed of the cluster generating gas; and T0 represents a gas supply temperature,

    PNG
    media_image2.png
    71
    337
    media_image2.png
    Greyscale

where Tb represents a boiling point of the cluster generating gas, T0 represents a gas supply temperature and γ represents a specific heat ratio of the cluster generating gas.
This limitation is considered to be a statement of intended use of the apparatus—to select a cluster generating gas and use it within the claimed apparatus—which fails to distinguish over the reference to Gumpher. 
Here, the cited prior art, Gumpher, teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Furthermore, Gumpher discloses the GCIB may be generated from a pressurized gas mixture selected from the partial list consisting of He…H.sub.2...C3H6…C4H10 [para. 0034]. 
As to the GCIB properties, Gumpher discloses: Furthermore, in addition to beam energy, beam energy distribution, beam focus, and beam dose, a stagnation pressure, a stagnation temperature, a mass flow rate, a cluster size, a cluster size distribution, a beam size, a beam composition, a beam electrode potential, or a gas nozzle design (such as nozzle throat diameter, nozzle length, and/or nozzle divergent 
Therefore, Gumpher anticipates the use of the claimed apparatus with a gas which meets the requirements of the claimed formula. 
19.    Gumpher discloses a method of selecting a cluster generating gas [Abstract, para. 0036] in supplying a cluster generating gas to a cluster nozzle at a predetermined pressure [para. 0082], injecting the cluster generating gas from the cluster nozzle into a processing chamber accommodating a target substrate and maintained in a vacuum state [para. 0077-78, 0082], and removing particles of the target object by irradiating gas clusters generated by adiabatic expansion of the cluster generating gas onto the target substrate [para. 0058, 0067],
wherein an accelerating gas for accelerating the gas cluster is mixed with the cluster generating gas and the mixed gas is supplied to the cluster nozzle [para. 0082; para. 0033, claim 15, “noble gas”]
Gumpher fails to explicitly disclose:
wherein the cluster generating gas is selected based on a product ϕ of energy K per molecule or atom of the cluster generating gas injected from the cluster nozzle that is expressed by the following equation (1) and an index C indicating the ease with which the gas forms clusters that is expressed by the following equation (2),

    PNG
    media_image1.png
    56
    344
    media_image1.png
    Greyscale

B represents a Boltzmann constant; γ represents a specific heat ratio of the cluster generating gas; m represents a mass of the cluster generating gas; v represents a speed of the cluster generating gas; and T0 represents a gas supply temperature,

    PNG
    media_image2.png
    71
    337
    media_image2.png
    Greyscale

where Tb represents a boiling point of the cluster generating gas, T0 represents a gas supply temperature and γ represents a specific heat ratio of the cluster generating gas.
However, Gumpher discloses the GCIB may be generated from a pressurized gas mixture selected from the partial list consisting of He…H.sub.2...C3H6…C4H10 [para. 0034]. 
As to the GCIB properties, Gumpher discloses: Furthermore, in addition to beam energy, beam energy distribution, beam focus, and beam dose, a stagnation pressure, a stagnation temperature, a mass flow rate, a cluster size, a cluster size distribution, a beam size, a beam composition, a beam electrode potential, or a gas nozzle design (such as nozzle throat diameter, nozzle length, and/or nozzle divergent section half-angle) may be selected. Any one or more of the aforementioned GCIB properties can be selected to achieve pre-specified properties of the substrate 50, including the amorphous sub-layer 52. For example, any one of these GCIB properties may be adjusted to alter properties of the substrate 50, i.e., alter a phase (amorphous or crystalline) of a sub-layer within the substrate, alter a thickness of a sub-layer within the substrate, alter an interfacial roughness of a sub-layer within the substrate, alter a surface roughness of a sub-layer within the substrate, alter a concentration of one or more species within the substrate, alter a concentration profile of one or more species within the substrate, or alter a depth of one or more species within the substrate, or any combination thereof. [para. 0036].
Furthermore, regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02).  
Here, Gumpher teaches selecting a cluster generating gas of C3H6 or C4H10 [para. 0034], in combination with optimizing the speed of the cluster generating gas (“stagnation pressure”) and 
Although Gumpher discloses species of gas which do not meet the claimed equation, the disclosure of the gas species C3H6 and C4H10, which do meet the equations, is sufficient to anticipate the claimed invention.  See MPEP 2131.02 II.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et al. (US 7838428 B2) is cited to show a method and apparatus for dielectric densification by producing a gas cluster ion beam [Abstract, Fig. 5] using a gas comprising C3H8 [claim 8].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713         


/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713